Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to Applicant’s Patent Application field 08/30/2019; which claims foreign priority to 18192330.1, filed 09/03/2018.  Claim(s) 1-10 are pending. Claim(s) 1 and 10 are independent claims. 
In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 08/30/2019 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

  Allowable Subject Matter
Claim(s) 4-5, 7-8 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (“US 20180188039 A1” filed 12/28/2017 [hereinafter “Chen”], in view of Browning et al., (“US 20180005407 A1” filed 06/30/2017 [hereinafter “Browning”].
Independent Claim 1 Chen teaches: A method for sourcing of location information, generating and updating maps (16) representing the location, (Chen the Abstract and Para(s) 5 and 50-51, describing method for updating map(s) based on the current location of autonomous vehicles that are relative to the travelling lanes… The system supports incremental updates, thereby allowing refinements of sub-graphs for incrementally improving the high-definition map for keeping it up to date …and in Para 57, mentions data collected by sensors of a plurality of vehicles…comprising: obtaining (1, 2), from at least two road vehicle (12) passages at the location, (Chen the Abstract and Para(s) 50-51 and 57, further mentions the updating map based on the current location of autonomous vehicles that are relative to the travelling lanes …wherein  the HD map system 110 receives 115 data collected by sensors of a plurality of vehicles 150, for example, hundreds or thousands of cars. The vehicles provide sensor data captured while driving along various routes and send it to the online HD map system 110. The online HD map system 110 uses the data received from the vehicles 150 to create and update HD maps describing the regions in which the vehicles 150 are driving. The online HD map system 110 builds high definition maps based on the collective information received from the vehicles 150 and stores the HD map information in the HD map store 165...) In the BRI [Broadest Reasonable Interpretation] is recognized as at least two road vehicle (12) passages at the location as claimed.)
Chen further teaches: vehicle (12) registered data (13) on the surrounding environment from environment sensors and positioning data from consumer-grade satellite positioning arrangements, (Chen Para(s) 57-60, further mentions the HD map system 110 receives 115 data collected by sensors of a plurality of vehicles …while driving along various routes and send it to the online HD map system 110. The online HD map system 110 uses the data received from the vehicles 150 to create and update HD maps describing the regions in which the vehicles 150 are driving….utilizing ranging sensor (LIDAR), a GNSS navigation system, an inertial measurement unit (IMU)… The vehicle has one or more cameras that capture images of the surroundings of the vehicle. A LIDAR surveys the surroundings of the vehicle … The GNSS navigation system determines the position of the vehicle based on signals from satellites. An IMU is an electronic device that measures and reports motion data of the vehicle such as velocity, acceleration, and direction of movement, speed, angular rate, and so on using a combination of accelerometers and gyroscopes or other measuring instruments… 
Chen further teaches: …and from at least one of an inertial measurement unit and a wheel speed sensor (Chen Para 6, further mentions the sensor data include LIDAR frames collected by LIDAR mounted on vehicles, GNSS (Global Navigation Satellite System) data, and inertial measurement unit (IMU) data….Para 60, further mentions  IMU is an electronic device that measures and reports motion data of the vehicle such as velocity, acceleration, direction of movement, speed, angular rate, and so on using a combination of accelerometers and gyroscopes or other measuring instruments…)
Chen further teaches: creating (4) individual surrounding environment maps using the data (13) on the surrounding environment, (Chen Para(s) 57-60, further mentions the HD map system 110 is being created using data collected by sensors of a plurality of vehicles …while driving along various routes …it is noted the data collected by sensors using ranging sensor (LIDAR), a GNSS navigation system, an inertial measurement unit (IMU)… cameras that capture images of the surroundings of the vehicle. A LIDAR surveys the surroundings of the vehicle…)
Chen further teaches: identifying (5), from the individual surrounding environment maps, submaps (15) sharing area segments; (Chen Para(s) 57-60, further mentions the HD map system 110 is being created using data collected by sensors of a plurality of vehicles …while driving along various routes …it is noted the data collected by sensors using ranging sensor (LIDAR), a GNSS navigation system, an inertial measurement unit (IMU)… cameras that capture images of the surroundings of the vehicle. A LIDAR surveys the surroundings of the vehicle… In Para(s) 140-142, mentions creating maps requires sharing/merging/combining distributed execution of the pose graph optimization, wherein the HD map system divides the entire pose graph 1900 into a large number of sub graphs 1910, where the union of the core nodes 1920 of all subgraphs covers all nodes in original pose graph. The following processes optimize the pose graph in a distributed fashion… [In the BRI, is recognized as submaps (15) sharing area segments as claimed.
Chen does not expressly teaches: … cross-correlating (6) pairs of submaps (15) sharing area segments; however, the combination of Chen and Browning teach these limitations (Browning Para(s) 39, 41 and 47 describing compare the submap feature set 113 of an initially retrieved submap against a current sensor state 493…Also Para 127, mentions submaps may share with other vehicle…)
In adtion Browning further teaches: using the information from the pairwise cross-correlation (6) of submaps (15) for optimizing (7) each submaps (15) offset relative a full map (16) of the surrounding environment; merging (8) the submaps (15) into the full map (16) of the surrounding environment; (Browning Para(s) 62,  describing submap distribution logic 246 can generate the distribution input 245 to optimize distribution of updates to individual submaps of the submap database 248. The submap distribution logic 246 may also interface with the vehicle database 225 in order to determine which vehicles should receive new submap sets 237 and/or submap updates 233 based on the vehicle identifier 213, vehicle location 215 and submap version 217 associated with each vehicle. In this way, the submap distribution logic 246 can cause the distribution of new submap sets 237 and/or submap updates 233 to multiple vehicles of a given geographic region in parallel, so that multiple vehicles can receive new submap sets 237 and/or submap updates 233 according to a priority distribution that is optimized for one or more optimization parameters 247…Para 22, mentions  the data layers of the submap can include, or may be based on, sensor information collected from a same or different vehicle (or other source) which passed through the same area on one or more prior instances…) [In the BRI, is recognized as cross-correlation (6) of submaps (15) for optimizing (7) each submaps (15) offset relative a full map (16) of the surrounding environment… merging (8) the submaps (15) into the full map as claimed.
In adtion Browning further teaches: smoothing (3) the positioning data to establish continuous trajectories for the respective vehicles (12)… and the smoothed positioning data from each respective vehicle (12) passage at the location; (Browning Para(s) 62,  describing submap distribution logic 246 can generate the distribution input 245 to optimize distribution of updates to individual submaps of the submap database 248. The submap distribution logic 246 may also interface with the vehicle database 225 in order to determine which vehicles should receive new submap sets 237 and/or submap updates 233 based on the vehicle identifier 213, vehicle location 215 and submap version 217 associated with each vehicle. In this way, the submap distribution logic 246 can cause the distribution of new submap sets 237 and/or submap updates 233 to multiple vehicles of a given geographic region in parallel, so that multiple vehicles can receive new submap sets 237 and/or submap updates 233 according to a priority distribution that is optimized for one or more optimization parameters 247…Para 23, mentions  the AV control system 400 includes a computer or processing system which operates to process sensor data that is obtained on the vehicle with respect to a road segment that the vehicle is about to drive on. The sensor data can be used to determine actions which are to be performed by the vehicle 10 in order for the vehicle to continue on a route to a destination…In Para(s) 75-77, mentions when systematic updates occur to a group or collection of submaps, the update and versioning component 244 can create new submap versions for a collection or group of submaps at a time, so that vehicles can receive sets of new submaps 237 which are updated and versioned to be compatible with the vehicle (e.g., when the vehicle is also updated to process the submap) and with each other. The update and versioning component 244 can, for example, ensure that the new (and updated) submaps 237 can be stitched by the vehicles into routes that the respective vehicles can use to traverse a road network for a given geographic region, before such updated submaps are communicated to the vehicles ….) [In the BRI, is recognized as smoothing (3) the positioning data to establish continuous trajectories for the respective vehicles as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Chen’s Map updating using registered data on the surrounding environment from environment sensors and positioning data from consumer-grade satellite positioning arrangements…, to include a means said … cross-correlating (6) pairs of submaps (15) sharing area segments; using the information from the pairwise cross-correlation (6) of submaps (15) for optimizing (7) each submaps (15) offset relative a full map (16) of the surrounding environment; merging (8) the submaps (15) into the full map (16) of the surrounding environment; smoothing (3) the positioning data to establish continuous trajectories for the respective vehicles (12)… and the smoothed positioning data from each respective vehicle (12) passage at the location as taught by Browning; that allowing refinements of sub-graphs for incrementally improving the high-definition map for keeping it up to date  and to provide the right data that is sufficiently accurate and Abstract  and Para 5). It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 2 Chen and Browning further teach: wherein it further comprises using as environment sensors ONE OR MORE OF: radar-sensors; lidar-sensors; ultrasound-sensors; camera-sensors; IR-sensors, (Chen Para 6, further mentions the sensor data include LIDAR frames collected by LIDAR mounted on vehicles, GNSS (Global Navigation Satellite System) data, and inertial measurement unit (IMU) data….).

Claim 3 Chen and Browning further teach: wherein it further comprises transforming vehicle (12) registered data on the surrounding environment into two-dimensional grids when creating the individual surrounding environment maps… (Chen the Abstract and Para 6, describing a high-definition map [BRI as two dimensional grid) system receives sensor data from vehicles travelling along routes and combines the data to generate a high definition map for use in driving vehicles…Also Para 54, further mentions receives sensor data captured by sensors of the vehicles, and combines the data received from the vehicles 150 to generate and maintain HD maps).  [In the BRI, is recognized as transforming vehicle (12) registered data on the surrounding environment into two-dimensional grids …as claimed.
Chen and Browning further teach:  ….performing the cross-correlation (6) of the pairs of submaps (15) sharing area segments based on those two-dimensional grids. (Browning Para(s) 39, 41 and 47 describing compare the submap feature set 113 of an initially retrieved submap against a current sensor state 493… Also Para 127, mentions submaps may share with other vehicle… Also Browning Para 23, mentions  the AV control system 400 includes a computer or processing system which operates to process sensor data that is obtained on the vehicle with respect to a road segment that the vehicle is about to drive on. The sensor data can be used to determine actions which are to be performed by the vehicle 10 in order for the vehicle to continue on a route to a destination…In Para(s) 75-77, mentions when systematic updates occur to a group or collection of submaps, the update and versioning component 244 can create new submap versions for a collection or group of submaps at a time, so that vehicles can receive sets of new submaps 237 which are updated and versioned to be compatible with the vehicle (e.g., when the vehicle is also updated to process the submap) and with each other. The update and versioning component 244 can, for example, ensure that the new (and updated) submaps 237 can be stitched by the vehicles into routes that the respective vehicles can use to traverse a road network for a given geographic region, before such updated submaps are communicated to the vehicles ….) [In the BRI, is recognized as cross-correlation (6) of the pairs of submaps (15) sharing area segments based on those two-dimensional grids as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Chen’s Map updating using registered data on the surrounding environment from environment sensors and positioning data from consumer-grade satellite positioning arrangements…, to include a means said … ….performing the cross-correlation (6) of the pairs of submaps (15) sharing area segments based on those two-dimensional grids ; that allowing refinements of sub-graphs for incrementally improving the high-definition map for keeping it up to date  and to provide the right data that is sufficiently accurate and up-to-date for safe navigation of autonomous vehicles (In Chen the Abstract  and Para 5). It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 6 Chen and Browning further teach: wherein it further comprises performing additional aligning of the rotation of the respective submaps (15)… (Browning Para(s) 75-76, describing the add-planned-route API aligns the route to the HD map, records the route and its TTL value, and makes sure that the HD map data for the route stored in the vehicle computing system 120 is up to date. The get-planned-routes API returns a list of planned routes and provides information describing a route identified by a route identifier… for example, ensure that the new (and updated) submaps 237 can be stitched by the vehicles into routes that the respective vehicles can use to traverse a road network for a given geographic region, before such updated submaps are communicated to the vehicles…) [In the BRI, is recognized as aligning of the rotation of the respective submaps as claimed.
Regarding independent Claim 10, is fully incorporated similar subject of claim 1 cited above, and is similarly rejected along the same rationale.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Foxlin ,(“US 220040073360 A1” filed 08/11/2003, describing the navigation system 90 builds a map of the environment, calibrates the sensors, and determines the location of the vehicle in the galaxy frame of reference. The navigation system 90 tracks the position and the orientation (together referred to as the 6-dimensional "pose") of vehicle 100 based on both inertial measurements as well as sensor measurements between sensing devices or targets in the vehicle 100 and sensing devices or targets that are fixed in the environment 106 [Para(s) 164-172]. 
Wang et al., (“US 20180216942 A1”- filed 02/02/2017, describing a self-aware self-evolved self-contained localization map system for an autonomous driving vehicle (ADV)… The navigation system can incorporate data from a GPS system and one or more maps so as to determine the driving path for the autonomous vehicle [Abstract and Para(s) 57-65].
Harada (“US 20180225835 A1”- filed 02/08/2017, describing a map alignment system that locally aligns tiles of a map using two offset grids ….the map alignment system segments the map into a first grid and a second grid. The second grid is generally offset from the first grid, so that resulting map tiles of each grid overlap in part. 
The map alignment system undertakes an alignment process to locally align each of the tiles by, for example, selecting a patch tile from the first grid as a focus of the local alignment. Thereafter, the map alignment system loads neighboring tiles from the Abstract and Para(s) 4-6].



Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/QUOC A TRAN/Primary Examiner, Art Unit 2177